

117 HR 2162 IH: Criminalize Fleeing from Immigration Enforcement Act of 2021
U.S. House of Representatives
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2162IN THE HOUSE OF REPRESENTATIVESMarch 23, 2021Mr. Rosendale (for himself, Mr. Steube, Ms. Herrell, Mr. Gohmert, Mr. Brooks, Mr. Weber of Texas, Mr. Gosar, Mr. Budd, Mr. Hice of Georgia, and Mr. Good of Virginia) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit fleeing law enforcement officers enforcing immigration laws, and for other purposes.1.Short titleThis Act may be cited as the Criminalize Fleeing from Immigration Enforcement Act of 2021.2.Fleeing enforcement of immigration laws(a)In generalSection 758 of title 18, United States Code, is amended to read as follows: 758.Fleeing enforcement of immigration lawsWhoever—(1)flees or evades a Federal, State, or local law enforcement officer, which officer has identified himself as such an officer, enforcing section 274(a)(1)(A)(i) or (ii), section 274(a)(2), section 275, section 276, or section 277 of the Immigration and Nationality Act (8 U.S.C. 1324, 1325, 1326, 1327); or (2)flees or evades a checkpoint operated by the Immigration and Naturalization Service, or any other Federal law enforcement agency, and flees Federal, State, or local law enforcement agents, shall be fined under this title, imprisoned not more than five years, or both, or, in the case of flight or evasion in motor vehicle in excess of the legal speed limit, shall be fined under this title, imprisoned not more than 8 years, or both.. (b)Clerical amendmentThe table of sections for chapter 35 of title 18, United States Code, is amended by striking the item related to section 758 and inserting the following: 758. Fleeing enforcement of immigration laws. .